43 F.3d 1483
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronnie McCLAIN, Plaintiff-Appellant,v.Robert FURLONG, Captain Nordeen, and Dennis Hougnoun,Defendants-Appellees.
No. 94-1334.
United States Court of Appeals, Tenth Circuit.
Dec. 30, 1994.

1
Before MCWILLIAMS, BARRETT, AND LOGAN, Circuit Judges

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Ronnie McClain, an inmate in the Limon Correctional Facility of the Colorado Department of Corrections, appeals pro se the district court's dismissal of his 1983 complaint pursuant to 28 U.S.C.1915(d).  We have reviewed the entire record and agree that plaintiff's allegations, which include deprivation of due process and equal protection when he was confined in segregation for two days, are wholly without merit.


4
As the district court noted, Colorado laws and regulations do not entitle inmates to remain in the general prison population.  Therefore, the alleged confinement in segregation for two days without a hearing is not actionable under 42 U.S.C.1983.  The complaint was properly dismissed before service of process.  Hall v. Bellmon, 935 F.2d 1106 (10th Cir.1991).


5
AFFIRMED.


6
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470